HE                             ICNRXCAL
                                                             -'---.
                                                                 .
                         OFTEXAS                         r

                         AUSTIX   XI. Tmxan


                              October 29, 1957

Honorable John C. White,                Opinion No. WW-290
Commissioner, Texas Department           -
   of Agriculture                       Rez May a one pound package of
Austin, Texas                               Rye Slices composed of two
                                            rows of slices in a card-
                                            board box with a cellophane
                                            overwrap be legally sold
                                            in Texas under the provi-
                                            sions of Rule 5 of Article
Dear Mr. White:                             719, Vernon's Penal Code?
         You have requested an opinion of this office concern-
ing the application of Rule 5 of Article 719, Vernonss Penal
Code to the sale of a particular package of bread slices. You
have posed a question which Is substantially as follows:
                May a one pound package of Rye Slices
           composed of two rows of slices in a cardboard
           box with a cellophane overwrap be legally
           sold in Texas under the provisions of Rule 5
           of Article 719, Vernon's Penal Code?
           Rule 5 of Article 719, Vernonls Penal Code, reads as
follows:
                "Bread to be sold by the loaf made by
           bakers engaged in the business of wholesaling
           and retailing bread, shall be sold based upon
           any of the following standards of weight and
           no other, namely; a loaf weighing one pound
           or 16 ounces, a loaf weighing 24 ounces or a
           pound and a half, and loaves weighing two
           pounds or 32 ounces, and loaves weighing three
           pounds, or some other multiple of one pound or
           16 ounces. These shall be the standard of
           weight for bread to be sold by the loaf. Varfa-
           tions, or tolerance, shall not exceed one ounce
           per pound over or under the said standard with-
           in a period of 24 hours after baking,"
Honorable John C. White, page 2    (WW-290)


         The purpose for prescribing standard weights for
loaves of bread is to prevent the vendor from selling loaves
of similar size as those of a larger size. 90 A.L.R. 1291.
In the case of the product at hand, we fail to find any factor
present which would tend to mislead the public. As a result of
the packaging of the product, the buyer must purchase both rows
of slices, which have an aggregate weight of one pound. ThUS,
it is logical, we believe, to hold that the purchaser is in
fact getting "a loaf" of bread which weighs one pound. We be-
lieve to hold otherwise would be to contravene the obvious pur-
pose of Rule 5 of Article 719, Vernon's Penal Code, and place
an undue burden on the producer.
         For this reason we are of the opinion that the pro-
duct in question may be legally sold in Texas under the provi-
sions of Rule 5 of Article 719, Vernon's Penal Code.
         We hereby overrule Attorney General's Opinion No.
O-3354 (1941) in so far as it may be in conflict with the
above holding.
                         SUMMARY

                 A one pound package of Rye Slices
                 composed of two rows of slices in
                 a cardboard box with a cellophane
                 overwrap may be legally sold in
                 Texas under the provisions of Rule
                 5 of Article 719, Vernon's Penal
                 Code.
                                   Very truly yours,
                                   WILL WILSON



WCR:pf:zt
                                      Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Wallace Finfrock
L. P. Lollar
Richard Stone